Citation Nr: 1105445	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disability.

2.	Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).

3.	Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to December 1999 
and from April 2002 to December 2002. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 4, 2004 RO decision, which denied 
claims for service connection for a bilateral knee disability and 
ADHD, and an October 14, 2004, RO determination, which denied 
entitlement to nonservice-connected pension benefits.  In January 
2006, a hearing was held before the undersigned Veterans Law 
Judge at the Jackson, Mississippi RO.  A transcript of that 
proceeding has been associated with the claims folder.  The 
appeal was remanded in July 2007 and again in September 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

In its September 2009 remand, the Board instructed the RO to 
afford the Veteran 2 VA examinations to determine the etiology of 
his bilateral knee disability and ADHD.  The November 2010 
supplemental statement of the case indicated the Veteran was 
scheduled for VA examinations in January 2010 and June 2010.  The 
Veteran did not appear at these examinations.  However, there are 
two Reports of General Information from July 2009 and January 
2010 which indicated that contact was made with the Veteran's 
wife and she informed the RO that the Veteran was incarcerated 
and would not be able to attend his examinations.  

Because of the Veteran's incarcerated status, the typical 
procedures for scheduling an examination will likely not be 
adequate in this case.  The Court of Appeals for Veterans Claims 
has cautioned "those who adjudicate claims of incarcerated 
Veterans to be certain that they tailor their assistance to the 
peculiar circumstances of confinement.  Such individuals are 
entitled to the same care and consideration given to their fellow 
Veterans."  Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood 
v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court 
remanded a case where the RO claimed an inability to get a fee-
basis physician to conduct an examination at a correctional 
facility.  In that case, further efforts were deemed necessary to 
attempt to examine the Veteran.

Therefore, the instant case should be remanded so that the Agency 
of Original Jurisdiction (AOJ) can take reasonable steps to 
attempt to reschedule the Veteran for the examinations in 
connection with his claims, to include providing examinations for 
his bilateral knee condition and ADHD.  

The VA Adjudication Procedure Manual may be helpful in this 
instance.  It contains a provision for scheduling examinations of 
incarcerated Veterans.  The manual calls for the AOJ or the local 
Veterans Health Administration (VHA) Medical Examination 
Coordinator to confer with prison authorities to determine 
whether the Veteran should be escorted to a VA medical facility 
for examination by VHA personnel.  If that is not possible, it 
should be noted that the Veteran may be examined at the prison 
by: (1) VHA personnel; (2) prison medical providers at VA 
expense; or (3) fee-basis providers contracted by VHA.  See M21-
1MR, Part III.iv.3.A.11.d.  Thus, the Board finds that in order 
to fully comply with the duty to assist the Veteran in the 
development of facts pertinent to his claims, the AOJ should take 
further steps to afford the Veteran the above listed VA 
examinations, consistent with the provisions set out above.

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

With respect to the claim for service connection for a bilateral 
knee disability, at the January 2006 hearing, the Veteran stated 
that he regularly hit his knees on tanks while serving on active 
duty.  He recollected one or two specific instances in which he 
fell and hit his knees very hard.  The Veteran stated that he was 
treated in Fort Stewart, Georgia for his knees once and was given 
Tylenol.  At the Veteran's November 2002 separation examination, 
he complained of pain, giving way, and lack of balance in both 
knees.  Therefore, he should be afforded an examination to 
determine whether he has a bilateral knee disability, and, if so, 
whether it was of service onset.  

The Veteran also contends that his diagnosed ADHD had its onset 
during his active military service.  The service department 
records show that the Veteran was diagnosed with ADHD during 
service, and discharged because of this condition, which the 
military characterized as a pre-existing mental condition which 
prevented the Veteran from performing in his primary MOS.  

However, for VA service connection purposes, every Veteran shall 
be taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of 
soundness on entry, VA must now show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  See also Wagner, supra.
Defects are defined as "structural or inherent abnormalities or 
conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990).  Congenital or developmental "defects" automatically rebut 
the presumption of soundness and are therefore considered to have 
preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But such 
"defects" are not "diseases" or "injuries" within the meaning of 
applicable legislation, and therefore service connection for them 
is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127.

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service connection 
is precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service.  See VAOPGCPREC 
82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical 
authorities and case law from other federal jurisdictions and 
concludes that a defect differs from a disease in that the former 
is "more or less stationary in nature", while the latter is 
"capable of improving or deteriorating."  See VAOPGCPREC 82-90 at 
para. 2.

Even if it is determined during service that a Veteran suffers 
from a congenital disease, VA cannot simply assume that, because 
of its congenital nature, the disease must have preexisted 
service.  That is, the presumption of soundness still applies to 
congenital diseases that are not noted at entry.  Quirin, 22 Vet. 
App. at 396-397.  Since the presumption of soundness at entrance 
attaches, VA must show by clear and unmistakable evidence that 
the congenital disease preexisted service.  Monroe v. Brown, 4 
Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a 
substitute for the requirement that it rely on independent 
medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  VA's Office of General Counsel has also confirmed that 
the existence of a congenital hereditary disease under 38 C.F.R. 
§ 3.303(c) does not always rebut the presumption of soundness, 
and that service connection may be granted for congenital 
hereditary diseases which either first manifest themselves during 
service or which preexist service and progressed at an abnormally 
high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 
43253 (1990).

However, the presumption of soundness does not apply to 
congenital defects because such defects "are not diseases or 
injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  
See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397; 
Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) 
(holding that the presumption of soundness does not apply to 
congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
(holding that a non-disease or non-injury entity such as a 
congenital defect is "not the type of disease- or injury-related 
defect to which the presumption of soundness can apply").  
However, a congenital defect can still be subject to superimposed 
disease or injury.  VAOPGCPREC 82-90.  If such superimposed 
disease or injury does occur, service connection may be warranted 
for the resulting disability.  Id.

In cases where the appellant seeks service connection for a 
congenital condition, the Board must indicate whether the 
condition is a disease or defect and discuss the presumption of 
soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in 
such cases where a congenital condition is at issue, a VA medical 
opinion may be needed to determine whether the condition is a 
disease or defect, among other things.  Id.

As discussed in the September 2009 remand, the Veteran's claim 
for pension is inextricably intertwined with the Veteran's 
outstanding service connection claims and further consideration 
must be deferred.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996); Henderson v. West, 12 Vet. App. 11, 20 (1998); Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).  See also Kellar v. Brown, 6 Vet. App. 157 (1994); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The Board also notes the AOJ needs to determine the correct, 
current address for the Veteran in the Mississippi Department of 
Corrections and update it accordingly.

Accordingly, the case is REMANDED for the following action:

1.	Update the Veteran's mailing address to 
his current location in the Missouri 
Department of Corrections.

2.	Take all reasonable measures to schedule 
the Veteran for the examinations requested 
below.  If the Veteran remains 
incarcerated, confer with prison 
authorities to determine whether the 
Veteran may be escorted to a VA medical 
facility for examination.  See M21-1MR, 
Part III.iv.3.A.11.d.  If that is not 
possible, the Veteran may be examined at 
the prison by: (1) VHA personnel; (2) 
prison medical providers at VA expense; or 
(3) fee-basis providers contracted by VHA.  
The AOJ should determine which option is 
the most feasible.

3.	Schedule the Veteran for a VA examination 
to determine the etiology of his bilateral 
knee condition.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review 
and the examination report should reflect 
that such a review was accomplished.  Any 
medical testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should state 
what the Veteran's current bilateral knee 
condition includes and whether it is at 
least as likely as not that the Veteran's 
current related to service.

It would be helpful if the physician would 
use the following language, as is 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
when rendering the opinion.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so state in the examination report, with 
an explanation as to why this is so.

4.	Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any currently present 
psychiatric disability.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review 
and the examination report should reflect 
that such a review was accomplished.  Any 
medical testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should offer an 
opinion as to the following:

(a)	Is it at least as likely as not that 
ADHD is a congenital defect?  If so, 
is it at least as likely as not that 
ADHD was subject to a superimposed 
disease or injury during service?

(b)	If it is at least as likely as not 
that ADHD is a congenital disease?  
If so, is it at least as likely as not 
that it manifested during service OR 
preexisted service, but progressed at 
an abnormally high rate during 
service?


5.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case.  The 
Veteran and his representative should also 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

